
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2(i)(iii)



FORM OF RESTRICTED STOCK AGREEMENT
UNDER THE
CENTURYLINK 2011 EQUITY INCENTIVE PLAN


        This RESTRICTED STOCK AGREEMENT (this "Agreement") is entered into as of
                                    , by and between CenturyLink, Inc.
("CenturyLink") and                                      ("Award Recipient").

        WHEREAS, CenturyLink maintains the CenturyLink 2011 Equity Incentive
Plan (the "Plan") under which the Compensation Committee, or a duly authorized
subcommittee thereof (in either case, the "Committee"), of the Board of
Directors of CenturyLink (the "Board") may, directly or indirectly, among other
things, grant restricted shares of CenturyLink's common stock, $1.00 par value
per share (the "Common Stock"), to key employees of CenturyLink or its
subsidiaries (collectively, the "Company"), subject to such terms, conditions,
or restrictions as it may deem appropriate; and

        WHEREAS, pursuant to the Plan, the Committee has awarded to the Award
Recipient restricted shares of Common Stock on the terms and conditions
specified below.

        NOW, THEREFORE, the parties agree as follows:


1.
AWARD OF SHARES


        1.1   Upon the terms and conditions of the Plan and this Agreement,
CenturyLink as of the date of this Agreement (the "Grant Date") hereby awards to
the Award Recipient a total of                                      restricted
shares of Common Stock (the "Restricted Stock") that vest, subject to
Sections 2, 3 and 4 hereof, in installments as described in this Section 1.

        1.2   (a)    Of the total number of shares of Restricted Stock,
                                     shares (the "Time-Vested Shares") shall
vest one-third per year on each of the following dates if, except as otherwise
provided in Section 2, the Award Recipient remains employed by the Company on
such date:

Scheduled Vesting Date
 
Number of Shares
 

        (b)   The remaining                                      shares of
Restricted Stock shall vest based upon the Award Recipient's continued
employment and the Company's satisfaction of certain specified performance
criteria as provided in Section 1.3 and 1.4 below (the "Performance-Vested
Shares"). Notwithstanding anything in this Agreement to the contrary, the
maximum number of shares of Common Stock that may be issued to the Award
Recipient upon the vesting of the Performance-Vested Shares is
                                    .

        1.3   (a)    Of the total number of Performance-Vested Shares,
                                     shall vest on
                                     based on the three-year total shareholder
return of CenturyLink from                                      through
                                     (the "Performance Period") ranked in terms
of a percentile in relation to the total shareholder return of companies
comprising the Peer Group (as defined below) for the same three-year period (the
"TSR Shares"). Total shareholder return shall be calculated to include
reinvestment of any and all dividends.

        (b)   The number of TSR Shares specified in Section 1.3(a) represents
the target award. The Award Recipient may receive a greater or lesser number of
shares of Common Stock than those allocated in Section 1.3(a), depending on
CenturyLink's total shareholder return ranked in terms

--------------------------------------------------------------------------------



of a percentile in relation to the total shareholder return of the Peer Group,
which shall be determined as follows:

  Performance Level
  CenturyLink's
Percentile Rank
  Payout as % of
Target Award
 

Maximum

  >          percentile   200%

Target

           percentile   100%

Threshold

           percentile   50%

Below Threshold

  <          percentile   0%  

        (c)   For purposes of this Agreement, the "Peer Group" consists of the
following companies:                                     .

        (d)   The number of shares paid out under this Section 1.3 shall be
prorated if CenturyLink's rank is between (i) the threshold and the target
performance levels or (ii) the target and the maximum performance levels.
Notwithstanding the foregoing, if CenturyLink's total shareholder return is
negative for the measurement period, the number of shares that vest will not
exceed 100% of the target award.

        1.4   (a)    Of the total number of Performance-Vested Shares,
                                     shall vest on
                                     based on the attainment during the
Performance Period of the two financial performance targets calculated in the
manner described below in this Section 1.4 and Section 2.6 (the "Revenue
Shares").

        (b)   The number of Revenue Shares specified in Section 1.4(a)
represents the target award. If the Company does not attain a
                                    % operating cash flow annual return on
average assets during the Performance Period (the "Cash Flow Metric"), all
Revenue Shares will be forfeited. For purposes of this Agreement, "operating
cash flow annual return on average assets" equals the Company's "operating cash
flow" during the Performance Period divided by its "average assets" over the
Performance Period. Operating cash flow is calculated by dividing the sum of the
Company's consolidated operating income and depreciation and amortization over
the Performance Period by three. The average assets figure is calculated by
dividing the sum of the Company's consolidated total assets on
                                    ,                                     ,
                                    , and                                     
by four.

        (c)   Provided the Cash Flow Metric is achieved, the Award Recipient may
receive a greater or lesser number of shares of Common Stock than those
allocated as Revenue Shares, depending on the Company's achievement of an
absolute revenue target (the "Absolute Target"). The Absolute Target for the
Performance Period is the sum of an absolute revenue target separately
established for each of fiscal years                                     ,
                                    , and                                     
by the Committee during the first quarter of the applicable fiscal year. Once
established, these targets will be recorded in the written proceedings of the
Committee and furnished, upon request, to the Award Recipient. For purposes of
this Agreement, "absolute revenue" is the sum of the Company's consolidated
legacy and strategic revenue, in each case defined in the same manner as the
Company reported such amounts in its annual report on Form 10-K for the year
ended                                      filed with the Securities & Exchange
Commission.

2

--------------------------------------------------------------------------------



        (d)   The actual number of shares paid out under this Section 1.4 shall
be determined as follows:

  Performance Level
  Company's
Performance
  Payout as % of
Target Award
 

Maximum

  >         % of Absolute Target   200%

Target

          % of Absolute Target   100%

Threshold

          % of Absolute Target   50%

Below Threshold

  <         % of Absolute Target   0%  

        (e)   The number of shares paid out under this Section 1.4 shall be
prorated if the Company's attainment of the Absolute Target ranks between
(i) the threshold and the target performance levels or (ii) the target and the
maximum performance levels.

        1.5   Subject to Section 2, any Performance-Vested Shares that do not
vest in accordance with Section 1 shall be immediately forfeited.

        1.6   The difference between the number of Performance-Vested Shares
granted to the Award Recipient under Section 1.2 and the maximum number of
shares the Award Recipient may earn under Sections 1.3 and 1.4 is referred to
herein as the "Additional Shares." Any contingent right of the Award Recipient
under Sections 1.3 and 1.4 to receive Additional Shares shall be treated as
restricted stock units with accompanying dividend equivalent rights under the
terms of Section 9 of the Plan. Any Additional Shares subsequently vested and
earned as a result of the Company's performance exceeding the target performance
levels specified in Section 1.3 or 1.4 shall be issued on
                                    .


2.
AWARD RESTRICTIONS ON
RESTRICTED STOCK


        2.1   In addition to the conditions and restrictions provided in the
Plan, neither the shares of Restricted Stock nor the right to vote the
Restricted Stock, to receive accrued dividends thereon or to enjoy any other
rights or interests thereunder or hereunder may be sold, assigned, donated,
transferred, exchanged, pledged, hypothecated, or otherwise encumbered prior to
vesting, whether voluntarily or involuntarily. All dividends and other
distributions relating to the Restricted Stock and all dividend equivalents on
the Additional Shares will accrue when declared and be paid to the Award
Recipient only upon the vesting of the related Restricted Stock or Additional
Shares. Except as otherwise provided in this Section 2.1, the Award Recipient
shall be entitled to all rights of a shareholder of CenturyLink with respect to
the Restricted Stock, including the right to vote the shares.

        2.2   If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan, all of the shares of
Restricted Stock shall vest and all restrictions set forth in Section 2.1 shall
lapse on the date on which the employment of the Award Recipient terminates as a
result of (i) death or (ii) disability within the meaning of Section 22(e)(3) of
the Code.

        2.3   (a)    If the shares of Restricted Stock have not already vested
or been forfeited under the terms of this Agreement or the Plan, and the Award
Recipient's employment is terminated by CenturyLink without Cause (as defined
below) or by the Award Recipient for Good Reason (as defined below) within
[18 months]1 following a Change of Control of CenturyLink (as defined in the
Plan), then (i) all Time-Vested Shares shall vest immediately and all
restrictions set forth in Section 2.1 shall lapse and (ii) the Award Recipient
shall retain the rights to all Performance-Vested Shares, provided that the
issuance of such shares shall nonetheless remain subject to the terms and
conditions of Section 1, including the eligibility to vest in Additional Shares,
except that, unless otherwise provided

   

--------------------------------------------------------------------------------

1 24 months for CEO agreement; 12 months for Non-Executive Officers.

3

--------------------------------------------------------------------------------



by the Committee, (A) CenturyLink's percentile ranking calculated under
Section 1.3 shall be based upon the total shareholder return of CenturyLink and
the companies comprising the Peer Group during a period beginning on
                                     and ending on the date of the occurrence of
the Change of Control (or, if data for the Peer Group companies is not readily
available as of such date, the nearest date prior to the Change of Control for
which such data is readily available), (B) the Company's financial performance
calculated under Section 1.4 shall be measured based upon the Company's
operating cash flow and absolute revenue through the end of the last fiscal
quarter for which CenturyLink has filed a periodic report under the 1934 Act, as
well as the Absolute Target through the same date, which for these purposes
shall equal the sum of the absolute revenue targets set in accordance with
Section 1.4(c) prior to the date of measurement (with all such calculations
prorated or adjusted equitably to account for any portion of a full year or the
shortening of the Performance Period) and (C) the payout of vested
Performance-Vested Shares and Additional Shares, if any, shall be made as soon
as reasonably practicable following such termination of the Award Recipient.

        (b)   If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan, and the Award Recipient
remains employed by the Company or the Post-Transaction Company (as defined
below) following a Change of Control of CenturyLink, then the Award Recipient
shall retain the rights to all shares of Restricted Stock, provided that the
issuance of such shares shall nonetheless remain subject to the terms and
conditions of Section 1, including the payment dates described therein and the
eligibility to vest in Additional Shares, except that, unless otherwise provided
by the Committee, the performance goals described in Section 1 shall be adjusted
in the manner described in Section 2.3(a)(ii)(A) and (B).

        (c)   (i)    For purposes of this Section 2.3, "Cause" shall mean the
Award Recipient's (A) willful breach of any nondisclosure, noncompetition,
nonsolicitation or nondisparagement covenants contained in any agreement between
the Company and the Award Recipient; (B) conviction of, or plea of guilty or
nolo contendere to, a felony or other crime involving dishonesty or moral
turpitude; (C) workplace conduct resulting in the payment of civil monetary
penalties or the incurrence of civil non-monetary penalties that will materially
restrict or prevent the Award Recipient from discharging his obligations to the
Company; (D) habitual intoxication during working hours or habitual abuse of or
addiction to a controlled substance; (E) material breach of the Company's
insider trading, corporate ethics and compliance policies and programs or any
other Board-adopted policies applicable to management conduct; (F) participation
in the public reporting of any information contained in any report filed by the
Company with the Securities and Exchange Commission that was impacted by the
Award Recipient's knowing or intentional fraudulent or illegal conduct; or
(G) substantial, willful and repeated failure to perform duties as instructed by
or on behalf of the Board in writing.

         (ii)  The Award Recipient's employment shall not be deemed terminated
for Cause unless the Company shall have delivered to the Award Recipient a
termination notice with a copy of a resolution adopted by the affirmative vote
of not less than three-quarters of the entire Board at a meeting called partly
or wholly for such purpose (after reasonable notice is provided to the Award
Recipient and the Award Recipient has had an opportunity, with counsel, to be
heard by the Board) finding that the Award Recipient should be terminated for
Cause and specifying in reasonable detail the grounds therefor.

        (iii)  No action or inaction shall be deemed the basis for Cause unless
the Award Recipient is terminated therefor prior to the first anniversary of the
date on which such action or omission is first known to the [Chief Executive
Officer of the Company.]2

   

--------------------------------------------------------------------------------

2 For the CEO agreement only, the bracketed language would be replaced with
"Chairman of the Board or the Chair of any standing committee of the Board."

4

--------------------------------------------------------------------------------



        (d)   For purposes of this Section 2.3, "Good Reason" shall mean any
termination qualifying as a termination for "good reason" under any change of
control agreement in effect between the Company and the Award Recipient or, if
no such agreement is in place, any of the following events or conditions
described in this Section 2.3(d), but only if the Award Recipient shall have
provided written notice to the Company within 90 days of the initial existence
or occurrence of such event or condition and the Company shall have failed to
cure such event or condition within 30 days of its receipt of such notice:

          (i)  Any failure of the Company or its Affiliates (as defined below)
to provide the Award Recipient with a position, authority, duties and
responsibilities at least commensurate in all material respects with the most
significant of those held, exercised and assigned at any time during the 180-day
period immediately preceding the Change of Control. The Award Recipient's
position, authority, duties and responsibilities after a Change of Control shall
not be considered commensurate in all material respects with the Award
Recipient's position, authority, duties and responsibilities prior to a Change
of Control unless after the Change of Control the Award Recipient holds an
equivalent position with, and exercises substantially equivalent authority,
duties and responsibilities on behalf of, [either the Company or the
Post-Transaction Company]3;

         (ii)  The assignment to the Award Recipient of any duties inconsistent
in any material respect with the Award Recipient's position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities at the time of the Change of Control, or any other action that
results in a diminution in any material respect in such position, authority,
duties or responsibilities;

        (iii)  A reduction of the Award Recipient's base salary in effect as of
the date of the Change of Control without the Award Recipient's consent, except
for across-the-board salary reductions similarly affecting all or substantially
all similarly-situated officers of the Company and the Post-Transaction Company;

        (iv)  The Award Recipient is advised of, manifests an awareness of, or
becomes aware of facts that would cause a reasonable person to inquire into any
failure in any material respect by the Company or its Affiliates to comply with
any of the provisions of this Agreement; or

         (v)  Any directive requiring the Award Recipient to be based at any
office or location more than 50 miles from the location the Award Recipient was
based prior to the Change of Control, or requiring the Award Recipient to travel
on business to a substantially greater extent than required immediately prior to
the Change of Control.

        (e)   For purposes of this Section 2.3, (i) "Affiliate" (or variants
thereof) shall mean a person that controls, or is controlled by or is under
common control with, another specified person, either directly or indirectly and
(ii) "Post-Transaction Company" shall have the meaning ascribed to it in any
change of control agreement between the Company and the Award Recipient or, if
no such agreement is in effect, any policy applicable to the Award Recipient
that provides potential severance benefits in connection with a change in
control of the Company.

        2.4   If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan, and the Award
Recipient's employment terminates because of retirement on or after attaining
the age of 55 with at least ten years of prior service with the Company but
prior to the Award Recipient attaining age 65, then:

        (a)   the Award Recipient (i) shall retain a reduced pro rata number of
Performance-Vested Shares determined by multiplying the number of
Performance-Vested Shares by a fraction, the

   

--------------------------------------------------------------------------------

3 For the CEO agreement only, the bracketed language would be replaced with "the
Post-Transaction Company."

5

--------------------------------------------------------------------------------



numerator of which is the number of full months between the beginning of the
Performance Period and the date of termination and the denominator of which is
the number of months in the Performance Period, provided that the issuance of
such shares shall nonetheless remain subject to all other terms and conditions
of Section 1, including the payment dates described therein and the eligibility
to vest in Additional Shares, and (ii) shall forfeit all other
Performance-Vested Shares granted under this Agreement as of the date of
termination; and

        (b)   provided the Committee has specifically approved such action, all
Time-Vested Shares shall vest immediately and all restrictions set forth in
Section 2.1 shall lapse.

        2.5   If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan, and the Award
Recipient's employment terminates because of retirement on or after age 65, then
(a) the Award Recipient shall retain the rights to all Performance-Vested
Shares, provided that the vesting of such shares shall nonetheless remain
subject to the terms and conditions of Section 1, including the payment dates
described therein and eligibility to vest in Additional Shares; and (b) provided
the Committee has specifically approved such action, all Time-Vested Shares
shall vest immediately and all restrictions set forth in Section 2.1 shall
lapse.

        2.6   Prior to any vesting of Performance-Vested Shares under
Section 1.3 and 1.4, the Committee shall (i) ascertain CenturyLink's performance
in the manner described therein, (ii) with respect to the financial performance
targets specified in Section 1.4, make or cause to be made any and all
adjustments required under the Guidelines for Administering Annual Incentive
Bonus Programs, as amended and restated by the Committee in January 2010, and
(iii) certify in writing, by resolution or otherwise, the number of shares that
shall vest, including any Additional Shares earned as a result of the
application of the applicable performance conditions. If the Award Recipient is
subject to the deduction limitation provided in Section 162(m) of the Internal
Revenue Code of 1986, as amended, and any regulations and guidance promulgated
thereunder ("Section 162(m)"), notwithstanding any terms of the Plan, the
Committee shall not (a) increase the number of shares awarded to the Award
Recipient to an amount that is higher than the number payable under the
applicable formula as set forth in Section 1, (b) waive any of the performance
requirements provided in Section 1, or (c) accelerate the vesting of the
Performance-Vested Shares, if any of the foregoing actions would preclude the
Company from claiming under Section 162(m) the tax deductibility of the issuance
of the Performance-Vested Shares to the Award Recipient.


3.
TERMINATION OF EMPLOYMENT


        Notwithstanding anything in this Agreement to the contrary, all unvested
Restricted Stock shall automatically terminate and be forfeited if the
employment of the Award Recipient terminates for any reason, unless and to the
extent otherwise provided in Sections 2.2 to 2.5.


4.
FORFEITURE OF AWARD


        4.1   If, at any time during the Award Recipient's employment by the
Company or within 18 months after termination of employment, the Award Recipient
engages in any activity in competition with any activity of the Company, or
inimical, contrary or harmful to the interests of the Company, including but not
limited to: (a) conduct relating to the Award Recipient's employment for which
either criminal or civil penalties against the Award Recipient may be sought,
(b) conduct or activity that results in termination of the Award Recipient's
employment for cause, (c) violation of the Company's policies, including,
without limitation, the Company's insider trading, ethics and corporate
compliance policies and programs, (d) participating in the public reporting of
any financial or operating result that was impacted by the participant's knowing
or intentional fraudulent or illegal conduct; (e) accepting

6

--------------------------------------------------------------------------------



employment with, acquiring a 5% or more equity or participation interest in,
serving as a consultant, advisor, director or agent of, directly or indirectly
soliciting or recruiting any employee of the Company who was employed at any
time during the Award Recipient's tenure with the Company, or otherwise
assisting in any other capacity or manner any company or enterprise that is
directly or indirectly in competition with or acting against the interests of
the Company or any of its lines of business (a "competitor"), except for (i) any
isolated, sporadic accommodation or assistance provided to a competitor, at its
request, by the Award Recipient during the Award Recipient's tenure with the
Company, but only if provided in the good faith and reasonable belief that such
action would benefit the Company by promoting good business relations with the
competitor and would not harm the Company's interests in any substantial manner
or (ii) any other service or assistance that is provided at the request or with
the written permission of the Company, (f) disclosing or misusing any
confidential information or material concerning the Company, (g) engaging in,
promoting, assisting or otherwise participating in a hostile takeover attempt of
the Company or any other transaction or proxy contest that could reasonably be
expected to result in a Change of Control not approved by the Board or
(h) making any statement or disclosing any information to any customers,
suppliers, lessors, lessees, licensors, licensees, regulators, employees or
others with whom the Company engages in business that is defamatory or
derogatory with respect to the business, operations, technology, management, or
other employees of the Company, or taking any other action that could reasonably
be expected to injure the Company in its business relationships with any of the
foregoing parties or result in any other detrimental effect on the Company, then
the award of Restricted Stock granted hereunder shall automatically terminate
and be forfeited effective on the date on which the Award Recipient engages in
such activity and (1) all shares of Common Stock acquired by the Award Recipient
pursuant to this Agreement (or other securities into which such shares have been
converted or exchanged) shall be returned to the Company or, if no longer held
by the Award Recipient, the Award Recipient shall pay to the Company, without
interest, all cash, securities or other assets received by the Award Recipient
upon the sale or transfer of such stock or securities, and (2) all unvested
shares of Restricted Stock and contingent rights to receive Additional Shares
shall be forfeited. The Award Recipient acknowledges and agrees that the
Company's rights under this Section 4.1 supplement, and in no way limit, the
Company's separate and independent rights or obligations to recover compensation
paid to the Award Recipient pursuant to the Company's "clawback policy" or
applicable requirements of federal law or regulations or listing standards.

        4.2   If the Award Recipient owes any amount to the Company under
Section 4.1 above, the Award Recipient acknowledges that the Company may, to the
fullest extent permitted by applicable law, deduct such amount from any amounts
the Company owes the Award Recipient from time to time for any reason (including
without limitation amounts owed to the Award Recipient as salary, wages,
reimbursements or other compensation, fringe benefits, retirement benefits or
vacation pay). Whether or not the Company elects to make any such set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount the Award Recipient owes it, the Award Recipient hereby agrees to pay
immediately the unpaid balance to the Company.

        4.3   The Award Recipient may be released from the Award Recipient's
obligations under Sections 4.1 and 4.2 above only if the Committee determines in
its sole discretion that such action is in the best interests of the Company.


5.
STOCK CERTIFICATES


        No stock certificates evidencing the Restricted Stock shall be issued by
CenturyLink until the lapse of restrictions under the terms hereof. Instead,
ownership of the Restricted Stock shall be evidenced by a book entry with the
applicable restrictions reflected. Upon the lapse of restrictions on shares of
Restricted Stock, CenturyLink shall issue the vested shares of Restricted Stock
and any Additional

7

--------------------------------------------------------------------------------



Shares to which the Award Recipient is entitled (either through book entry
issuances or delivery of a stock certificate) in the name of the Award Recipient
or his or her nominee, subject to the other terms and conditions hereof,
including those governing any withholdings of shares under Section 6 below. Upon
receipt of any such vested shares, the Award Recipient is free to hold or
dispose of such shares, subject to (i) applicable securities laws,
(ii) CenturyLink's policy statement on insider trading, and (iii) CenturyLink's
stock ownership guidelines then in effect.


6.
WITHHOLDING TAXES


        At the time that all or any portion of the Restricted Stock vests,
CenturyLink will withhold from the shares the Award Recipient otherwise would
receive hereunder the number of whole shares of Common Stock, rounding up if
necessary, having a value equal to the minimum statutory amount required to be
withheld under federal, state and local law.


7.
ADDITIONAL CONDITIONS


        Anything in this Agreement to the contrary notwithstanding, if, at any
time prior to the vesting of the Restricted Stock in accordance with Section 1
or 2 hereof, CenturyLink further determines, in its sole discretion, that the
listing, registration or qualification (or any updating of any such document) of
the shares of Common Stock issuable pursuant hereto is necessary on any
securities exchange or under any federal or state securities or blue sky law, or
that the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such shares of Common Stock shall not be issued, in whole or in
part, or the restrictions thereon removed, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to CenturyLink. CenturyLink agrees to use
commercially reasonable efforts to issue all shares of Common Stock issuable
hereunder on the terms provided herein.


8.
NO CONTRACT OF EMPLOYMENT INTENDED


        Nothing in this Agreement shall confer upon the Award Recipient any
right to continue in the employment of the Company, or to interfere in any way
with the right of the Company to terminate the Award Recipient's employment
relationship with the Company at any time.


9.
BINDING EFFECT


        Upon being duly executed and delivered by CenturyLink and the Award
Recipient, this Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, legal
representatives and successors. Without limiting the generality of the
foregoing, whenever the term "Award Recipient" is used in any provision of this
Agreement under circumstances where the provision appropriately applies to the
heirs, executors, administrators or legal representatives to whom this award may
be transferred by will or by the laws of descent and distribution, the term
"Award Recipient" shall be deemed to include such person or persons.

8

--------------------------------------------------------------------------------




10.
EFFECT OF PLAN TERMS AND COMMITTEE ACTIONS


        10.1   Capitalized terms used but not defined in this Agreement shall
have the respective meanings ascribed to them in the Plan.

        10.2   This Agreement, the rights of the Award Recipient hereunder and
the shares of Restricted Stock granted hereby are subject to (i) all of the
terms, conditions, restrictions and other provisions of the Plan, as it may be
amended from time to time, as fully as if all such provisions were set forth in
their entirety in this Agreement and (ii) such rules and regulations as the
Committee may adopt for administration of the Plan. It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate for the administration of the Plan and
this Agreement, all of which shall be binding upon the Award Recipient. If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control, except with regard to this Agreement's limitations on
the Committee's discretion provided in the last sentence of Section 2.6.

        10.3   The Award Recipient acknowledges receipt from CenturyLink of a
copy of the Plan and a prospectus summarizing the Plan and further acknowledges
that the Award Recipient was advised to review such materials prior to entering
into this Agreement. The Award Recipient waives the right to claim that the
provisions of the Plan are not binding upon the Award Recipient and the Award
Recipient's heirs, executors, administrators, legal representatives and
successors.


11.
ATTORNEYS' FEES AND EXPENSES


        Should any party hereto retain counsel for the purpose of enforcing, or
preventing the breach of, any provision hereof, including, but not limited to,
the institution of any action or proceeding in court to enforce any provision
hereof, to enjoin a breach of any provision of this Agreement, to obtain
specific performance of any provision of this Agreement, to obtain monetary or
liquidated damages for failure to perform any provision of this Agreement, or
for a declaration of such parties' rights or obligations hereunder, or for any
other judicial remedy, then the prevailing party shall be entitled to be
reimbursed by the losing party for all costs and expenses incurred thereby,
including, but not limited to, attorneys' fees (including costs of appeal).


12.
GOVERNING LAW


        This Agreement shall be governed by and construed in accordance with the
laws of the State of Louisiana. The Award Recipient and CenturyLink shall submit
to the exclusive jurisdiction of, and venue in, the courts in Louisiana in any
dispute relating to this Agreement.


13.
SEVERABILITY


        If any term or provision of this Agreement, or the application thereof
to any person or circumstance, shall at any time or to any extent be invalid,
illegal or unenforceable in any respect as written, the Award Recipient and
CenturyLink intend for any court construing this Agreement to modify or limit
such provision so as to render it valid and enforceable to the fullest extent
allowed by law. Any such provision that is not susceptible of such reformation
shall be ignored so as to not affect any other term or provision hereof, and the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

9

--------------------------------------------------------------------------------




14.
OTHER PROVISIONS


        14.1   It is intended that the payments and benefits provided under this
Agreement will comply with the requirements of Section 409A of the Code and the
regulations promulgated thereunder ("Section 409A") or an exemption therefrom.
The Agreement shall be interpreted, construed, administered, and governed in a
manner that effects such intent. No acceleration of the vesting of any
Additional Shares shall be permitted unless permitted under Section 409A.

        14.2   The Plan and this Agreement contain the entire agreement between
the parties with respect to the subject matter contained herein. This Agreement
may not, without the Award Recipient's consent, be amended or modified so as to
materially adversely affect the Award Recipient's rights under this Agreement,
except (i) as provided in the Plan, as it may be amended from time to time in
the manner provided therein, or (ii) by a written document signed by each of the
parties hereto. Any oral or written agreements, representations, warranties,
written inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of the Agreement shall be void and
ineffective for all purposes.

        14.3   Nothing expressed or implied in this Agreement is intended or
shall be construed to confer upon or give any person, other than the parties
hereto and their successors, assigns, heirs, executors, administrators, or legal
representatives, any rights or remedies under, or by reason of, this Agreement.


15.
ELECTRONIC DELIVERY AND EXECUTION OF DOCUMENTS


        15.1   The Company may, in its sole discretion, deliver any documents
related to the Award Recipient's current or future participation in the Plan or
any other equity compensation plan of the Company by electronic means or request
Award Recipient's consent to the terms of an award by electronic means. The plan
documents may, but do not necessarily, include: the Plan, any grant notice, this
Agreement, the Plan prospectus, and any reports of CenturyLink provided
generally to CenturyLink's shareholders. In addition, the Award Recipient may
deliver by electronic means any grant notice or award agreement to the Company
or to such third party involved in administering the applicable plan as the
Company may designate from time to time. Such means of electronic delivery may
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the applicable plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company. By accepting the terms of this Agreement, the Award Recipient also
hereby consents to participate in such plans and to execute agreements setting
the terms of participation through an on-line or electronic system as described
herein.

        15.2   The Award Recipient acknowledges that the Award Recipient has
read Section 15.1 of this Agreement and consents to the electronic delivery and
electronic execution of plan documents as described in Section 15.1. The Award
Recipient acknowledges that he or she may receive from the Company a paper copy
of any documents delivered electronically at no cost to the Award Recipient by
contacting the Company by telephone or in writing. The Award Recipient further
acknowledges that the Award Recipient will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents to the Award
Recipient fails, and such failure is not timely corrected. Similarly, the Award
Recipient understands that the Award Recipient must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents by the Award Recipient fails,
and such failure is not timely corrected. The Award Recipient may revoke his or
her consent to the electronic delivery and execution of documents described in
Section 15.1 or may change the electronic mail address to which such documents
are to be delivered (if Award Recipient has provided an electronic mail address)
at any time by notifying the Company of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail. Finally, the Award
Recipient understands that he or she is not required to consent to electronic
delivery or execution of documents described in Section 15.1.

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered on the day and year first above written.

    CENTURYLINK, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

Glen F. Post, III
Chief Executive Officer and President
 
 



--------------------------------------------------------------------------------

{Insert name}
Award Recipient


11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2(i)(iii)



FORM OF RESTRICTED STOCK AGREEMENT UNDER THE CENTURYLINK 2011 EQUITY INCENTIVE
PLAN
1. AWARD OF SHARES
2. AWARD RESTRICTIONS ON RESTRICTED STOCK
3. TERMINATION OF EMPLOYMENT
4. FORFEITURE OF AWARD
5. STOCK CERTIFICATES
6. WITHHOLDING TAXES
7. ADDITIONAL CONDITIONS
8. NO CONTRACT OF EMPLOYMENT INTENDED
9. BINDING EFFECT
10. EFFECT OF PLAN TERMS AND COMMITTEE ACTIONS
11. ATTORNEYS' FEES AND EXPENSES
12. GOVERNING LAW
13. SEVERABILITY
14. OTHER PROVISIONS
15. ELECTRONIC DELIVERY AND EXECUTION OF DOCUMENTS
